DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment/Remarks on 4/19/22.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.
Claims 1-4, 6-12, and 14-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta) (US 2021/0004262 A1) in view of Gamage et al. (hereinafter Gamage) (US 2018/0139148 A1).

As to claim 1, Gupta teaches a method for managing Live Partition Mobility (LPM) on a computer system (Figs. 1-3), comprising: 
receiving, by a processor, a LPM request (a request to migrate 302/402 a virtual machine based on resource availability), the LPM request comprising a request to perform an LPM event (VM migration), the LPM event comprising migrating a virtual machine from a first physical computer system (source host computer system 110) to a second physical computer system (target host computer system 112/404) ([0021]; [0035]; [0057]; [0065]); 
validating, by determining that an amount of a resource used by the virtual machine is smaller than an available amount of the resource in the second physical computer system, the LPM request the validating resulting in a validated LPM request (in the first preparation/phase, it is determined that the target location has sufficient resources available to host the migrated VM) ([0022]; [0033]; [0065]);
scheduling (proper order for migration scheduled determined via migration manager)  the LPM event for execution at an execution time ([0037]; [0059]); and
executing, at the execution time, the LPM event, the executing migrating the virtual machine from the first physical computer system to the second physical computer system (Upon receiving a command to migrate the original VM instance 216 from the source location 214 to a target location 222, a migration manager 218 may direct the system manager 220 to begin the migration from the source location 214 to the target location 222) ([0049]; [0092]; Fig. 3).
Gupta does not explicitly teach transmitting an approval query to an outside authority, the approval query requesting approval for performance of the LPM event specified by the validated LPM request; collecting a response to the approval query; and executing its LPM event (VM migration) respondent to a positive approval query response.
However, Gamage teaches migrating virtual machines from a source host to a destination/target host based on receiving an approval from an outside authority such as its filter 306/614 from scheduler 300 ([0099]-[0100]; [0104]).  Gupta and Gamage are analogous art with the claimed invention because they are all in the same field of endeavor of virtual machine migration.  It would have been obvious to one of ordinary skill in the art to modify Gupta’s VM migration such that it would transmit an approval query to an outside authority, the approval query requesting approval for performance of the LPM event specified by the validated LPM request; collecting a response to the approval query; and executing its LPM event respondent to a positive approval query response, as taught and suggested in Gamage.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to remove and/or prioritize proposed migrations in such a way to prevent network saturation and/or network contention (Abstract; Figs. 3-6; [0101]-[0104]; claim 12).      

As to claim 2, Gupta teaches further comprising: respondent to the LPM event that failed to execute, updating a mathematical model stored in a database (migration data 318 involving successes or failures, possible reasons for successes and failures, are collected 320 and stored in the migration history 322 to inform subsequent migrations via machine learning); and executing an error analysis procedure on the mathematical model based on the failed LPM event (determine whether or not to take action on an error or to ignore; action could be canceling migration, and manage a migration rollback) ([0037]; [0052]; [0055]; [0061]; [0063]; claim 18).

As to claim 3, Gupta teaches further comprising: updating a learning engine database based on the results of the error analysis (migration data 318 involving successes or failures, possible reasons for successes and failures, are collected 320 and stored in the migration history 322 to inform subsequent migrations via machine learning system and training of the machine learning algorithm) ([0037]; [0052]; [0055]; [0061]; [0063]; claim 18).

As to claim 4, Gupta teaches wherein the LPM request is comprised of a request query, a virtual machine identifier, a destination target, and a desired execution time ([0034]; [0053]; [0055]; [0059]; [0065]-[0067]; [0071]).

As to claim 6, Gupta teaches wherein the threshold value is at least one of a subset of a set of parameters that includes data size, availability of a target destination, available bandwidth, available memory, and processor availability ([0022]; [0033]; [0065]; [0080]; claim 14).

As to claim 7, Gamage teaches further comprising receiving a negative approval query response from the outside authority and freeing computer resources at a target destination (removed, by Filter 306 of Scheduler 300, from the pool of potential destination hosts for migration due to lack of approval) (Abstract; Fig. 3; [0031]; [0067]).

As to claim 8, Gupta teaches wherein, subsequent to executing the LPM event, a database is updated (migration data 318 involving successes or failures, possible reasons for successes and failures, are collected 320 and stored in the migration history 322 to inform subsequent migrations via machine learning and is updated through training of the machine learning algorithm) ([0037]; [0052]; [0055]; [0061]; [0063]; claim 18).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 17, Gupta teaches wherein computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system [0042]-[0043]).

As to claim 18, Gupta teaches wherein computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ([0043]; [0066]; [0124]-[0125]).

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferris teaches that prior to migrating VMs, the cloud marketplace system 200 (outside authority) gives user or initiator the approval or denial for migration ([0058]).
Mallya teaches a trusted migration monitor administrator evaluating a migration request before a source migrates VM asset to a target ([0086]-[0087]; Fig. 7).
Kaneda teaches seeking a system administrator’s approval of a VM migration plan before migrating (claims 3, 11; [0079]; [099]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199